DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/340,694, filed on April 10, 2019, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on April 10, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on April 10, 2019, May 21, 2019 and December 16, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Here Applicant recites “ratio of the opening width of each groove, to a distance between the two grooves, to a width of the package shadow area are about 0.8~1.2: 0.8~1.2: 2.5~3.5” for which the specification does not provide a standard for measuring ‘about’.  Furthermore, a person of ordinary skill in the art could not ascertain the scope 
Regarding claim 11 which recites inter alia ‘and the heat-insulating film layer is disposed on the display screen including the thin film package structure and is located adjacent to the notch’; it is ambiguous what is located adjacent to the notch.  It appears that adjacent to the notch could either refer to the thin film package structure or the heat insulating film layer disposed on the display screen.
Claims 12-17 depend directly or indirectly on claim 11 and are likewise defective.
Allowable Subject Matter
Claims 1-2, 4-10 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach the device of claim 1 comprising a first groove for disconnecting a thin film package structure and wherein the thin film package structure is disconnected at the first groove.
    PNG
    media_image1.png
    304
    754
    media_image1.png
    Greyscale

Regarding claim 1 Examiner opines that U.S. 2006/0087229 (Kim) is the most pertinent prior art to the claimed structure.  Referring to annotated Figure 2A, Kim discloses and suggests, a display screen, comprising: a packaged component 100/120/140 [0045-47]: an effective package area, as annotated, positioned adjacent to the packaged component, as shown; and a package shadow area, as annotated, located at a periphery of the effective package area, as shown, the package shadow area comprising a supporting substrate, 300 [0046], defining at least a first groove, 310 [0046]; wherein the thin film package structure, 340 [0045], is formed on the supporting substrate, as shown.  Kim does not teach a first groove for disconnecting a thin film package structure and the thin film package structure is disconnected at the first groove.
The use of a lift off process and resulting structure to separate a TFE, 300, in the periphery of a display, NDA, is known in the art, see U.S. 11,049,927 (Kim) at Figure 4, however, the shadowing structure is not formed by patterning a trench with a re-entrant profile.
    PNG
    media_image2.png
    385
    706
    media_image2.png
    Greyscale
 Examiner notes it is vastly easier, cheaper and faster to pattern a re-entrant 
Claims 2 and 4-10 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 18, the prior art fails to disclose the method of claim 18 the method of claim 18 comprising forming a groove in the package shadow area of the supporting substrate base for disconnecting a thin film package structure, to obtain a supporting substrate; disposing a film layer structure on the supporting substrate and then removing the film layer structure in the package shadow area to expose the groove, to obtain an array substrate; and forming the thin film package structure on the array substrate, and disconnecting the thin film package structure at the groove, to obtain a display screen.
Claims 19-20 depend directly or indirectly on claim 18 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893